DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed on Dec 22, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. Claim(s) 1-7, 11, & 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Troia (U.S. Patent # 10,261,914).
Regarding claim 1, Troia disclose a nonvolatile memory device comprising: a memory region, and a control logic configured to perform an access operation on a reference address in the memory region (col. Fig. 1, col. 2, lines 59-67, memory device, a controller, coupled to memory device, main memory includes a plurality of memory regions, col. 4, lines 24-30) and transmit the reference address at which the access operation has been performed  to a controller, according to control of the controller (col. 3, lines 21-31, controller is configured to store an address of the main memory both the data and a location indicia corresponding to the address at which the data is stored, the controller is configured to command the main memory to read out 
Regarding claim 2, Troia disclose, wherein the control logic receives a target address transmitted from the controller as the reference address before performing the access operation (col. 3, lines 21-231, controller is configured to store an address of the main memory both the data and a location indicia corresponding to the address at which the data is stored, the controller is configured to command the main memory to read out both the data and the location indicia for the address, and to compare the location indicia to the address to verify).
Regarding claim 3, Troia disclose, further comprising a register storing the reference address until the reference address is transmitted to the controller (col. 6, lines 1-18, storing the location indicia, the location indicia appended in a second plurality of columns in the same row).
Regarding claim 4, Troia disclose, wherein the control logic decides an access type based on an access command transmitted from the controller, performs the access operation based on a decided access type. and transmits access type information to the controller according to control of the controller (col. 2, lines 49-35, receive a data word to be stored, read the data word from the address, col. 4, fines 35-40).
Regarding claim 5, Troia disclose, wherein the access type information indicates whether the control logic has performed a read operation, write operation, or erase operation in response to the access command (col. 2, lines 49-35, receive a data word ta be stored, read the data word from the address, col. 4, lines 24-44).

Regarding claim 7, Troia disclose, wherein the controller transmits a write command and a target address for the write operation to the memory device, and the memory device receives the target address as the address (col. 2, lines 49-55, receive a data word to be stored, read the data word from the address, col. 4, lines 35-40),
Regarding claim 11, Troia disclose a memory system comprising: a memory device; and a controller configured to transmit a target address to the memory device for performing an access operation (col. 2, lines 44-55, receive a data word to be stored, read the data word from the address, col. 4, lines 35-40), control the memory device to return a reference address at which the access operation has been performed, and detect an error by comparing the reference address with the target address (col. 5, lines 21-31, controller is configured to store an address of the main memory both the data and a location indicia corresponding ta the address at which the data is stored, the controller is configured to command the main memory to read out both the data and the location indicia for the address, and to compare the location indicia to the address 
Regarding claim 14, Troia disclose, wherein the memory device receives the target address as the reference address {col 5, lines 21-25, receives from the host device data to be stared at an address (reference address).
Allowable Subject Matter
Claims 8-10, 12, 13, 15, & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Response to Arguments
 Applicant's arguments filed Dec. 22, 2021 have been fully considered but they are not persuasive. Regarding claims 1-6, and 11, Applicants alleges that Troia fails to teach a control logic configured to perform an access operation on a reference address in a memory region and transmit a reference address at which an access operation has been performed to a controller. Examiner contends that Troia teaches (col. 5, lines 21-31) that when the controller receives from the host device data to be stored in the main memory, it is configured to store at an address of the main, both data and a location indicia corresponding to the address at which data is stored. When the data is subsequently requested to be read out of the main memory, the controller is configured to command the main memory to read out both the data and the location indicia for the address to verify that the data received from the main memory corresponds to the data sought .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114